Citation Nr: 0515409	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement for service connection for coronary artery 
disease; status post anterior myocardial infarction (claimed 
as heart attack).


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
October 1983.  The veteran also served as a member of the 
Army National Guard for over 17 years with periods of active 
duty for training ("ACDUTRA") and inactive duty for 
training ("INACDUTRA"), to include a period of ACDUTRA from 
June 29, 1997 to July 11, 1997.  

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2002 rating decision 
of the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Nashville, Tennessee, which denied the 
above claim.  A Notice of Disagreement ("NOD") was filed by 
the veteran in August 2003, and subsequently a Statement of 
the Case ("SOC") was issued by the RO in March 2004.  The 
veteran timely filed a Substantive Appeal ("Form 9") to the 
Board in March 2004.

In accordance with the veteran's request, a video conference 
before a Veterans Law Judge was scheduled for May 2004.  He 
failed to report for that hearing, and his request is 
considered withdrawn.


FINDINGS OF FACT

1.	No medical evidence of record links the veteran's 
myocardial infarction and present coronary artery disease to 
his active duty service with the Army from 1979-1983.

2.	The veteran was not on active duty, was not traveling to 
or from any duty, and was not approved for Army National 
Guard ACDUTRA or INACDUTRA on December 17, 1997, the date he 
experienced a myocardial infarction and received treatment 
for coronary artery disease.

3.	Coronary artery disease; status post anterior myocardial 
infarction (claimed as heart attack) is first shown by 
medical evidence fourteen years after the veteran's discharge 
from active service and over five months after any period of 
active duty training/service in the Army National Guard which 
could qualify the veteran for service connection in this 
case.  There is no competent evidence of record that his 
cardiovascular disease and cardiovascular accident is 
causally related to event(s) during active military service.  


CONCLUSION OF LAW

Coronary artery disease, status post anterior myocardial 
infarction (claimed as heart attack), was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101 (24), 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
records, service medical records; medical records from 
Baptist Memorial Hospital, Endocrinology Associates of 
Memphis, and The Regional Medical Center at Memphis; clinical 
records from Drs. Gary L. Murray and Sonia O. Guerra; and 
argument advanced by the veteran and his spouse in support of 
his claim.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each material aspect of his claim.  

The Board notes that the veteran has proceeded to prosecute 
his claim as a pro se appellant.  The Board is mindful of its 
obligation to give a sympathetic reading to all pro se 
pleadings of record, and to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998); Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations." Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Thus, in 
reviewing this claim, the Board will consider all potential 
theories of entitlement to determine whether the veteran can 
be granted the benefit being sought on appeal.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's entire period of reserve obligation, extending 
over 17 years, and his period of active service occurred 
during a time of peace as established by 38 U.S.C.A. § 101.  
See Department of Defense Form 214 and NGB Form 22.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
peacetime military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2004).  This may be accomplished 
by affirmatively showing chronic inception during service or 
through application of either the continuity or chronicity of 
symptomatology after active service.  See 38 C.F.R. § 
3.303(b) (2004).

Service incurrence or aggravation of heart disease may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge from active service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service; the presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 U.S.C.A. §§ 1113(b), 1137 (West 
2002);  38 C.F.R. § 3.303(d) (2004); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the appellant had a chronic disorder during 
service; (2) whether he currently has a chronic disorder; 
and, if so, (3) whether the current disability is 
etiologically related to military service.  Medical evidence 
is required to support the issue presented by this case 
because it involves questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.   38 C.F.R. § 
3.1(d) (2004).  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest or a cerebrovascular 
accident, which occurred during such training.  38 U.S.C.A. § 
101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2004).  
INACDUTRA includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2004).  

The claimant in this case is a "veteran" based on his active 
duty service from November 1979 to October 1983.  Therefore, 
he is entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, in order for the appellant to achieve 
"veteran" status and be eligible for service connection for 
disability claimed during his Army National Guard service, 
the record must establish that he was disabled during ACDUTRA 
due to a disease or injury incurred or aggravated in the line 
of duty; or that during INACDUTRA he was disabled from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6(a) (2004).  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins, 1 Vet. App. at 477-78.


Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or INACDUTRA.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service 
department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203 (limiting the type of evidence accepted to verify 
service dates).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The appellant contends that he incurred a disabling 
myocardial infarction (heart attack) while he was a member of 
the Army National Guard and that his claim should be granted 
because he was a member of the Army National Guard at the 
time the claimed disorder was incurred.  The service 
connection analysis, however, focuses on his duty status 
within the National Guard at the time of his disease or 
injury, not simply his membership status.  The appellant does 
not argue, and the record evidence does not show, that he was 
either ACDUTRA or INACDUTRA at the time of his heart attack 
in December 1997.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  

The appellant served with the Army National Guard from July 
1985 through June 1998, to include a period of ACDUTRA from 
June 29, 1997 to July 11, 1997.  The veteran was diagnosed 
and treated for an acute myocardial infarction, precipitated 
by complete occlusion of the proximal left anterior 
descending artery, at Baptist Memorial Hospital in December 
1997.  These records noted his onset of substernal chest pain 
and epigastric pain one month prior to admission.  He also 
reported a past history of type II diabetes mellitus and 
hypertension treated with Glucotrol and Lotensin, 
respectively.  He underwent emergency coronary angiography 
and single vessel angioplasty/stent of the left anterior 
descending artery.  He was discharged with diagnoses of acute 
anterior myocardial infarction, hypercholesterolemia, adult 
onset diabetes, and moderate renal artery stenosis 
bilaterally.  A November 1998 examination report by Dr. 
Murray assessed the veteran has having moderate right 
coronary artery disease, moderate bilateral renal artery 
disease, and moderate left ventricular dysfunction classified 
as 3C under the New York Heart Association guidelines.

The veteran's statement of January 8, 2004 indicates that his 
heart attack occurred at home.  He claims entitlement to 
compensation benefits on the basis that his heart attack 
occurred during his contractual obligation with the Army 
National Guard, and that his condition resulted in his early 
retirement from the National Guard.  The evidence of record 
does not show, and the veteran does not contend, that he 
served on ACDUTRA or INACDUTRA during the month of December 
1997 (the month of his heart attack).

The Board finds, by a preponderance of the evidence, that the 
veteran is not entitled to service connection for his 
coronary artery disease, status post anterior myocardial 
infarction.  The lay and medical evidence of record 
establishes that the veteran first experienced symptoms of 
substernal chest and epigrastric pain in approximately 
November 1997, and that his myocardial infarction occurred in 
December 1997.  The veteran does not allege, and the service 
records do not show, that the onset of his symptoms or 
disability occurred during a period of ACDUTRA or INACDUTRA 
service, or while proceeding to or returning directly from 
such service.  Furthermore, there is no allegation, and the 
evidence does not show, that an external trauma occurred 
during any period of ACDUTRA or INACDUTRA service so as to 
precipitate his myocardial infarction.  See generally 
VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 
1990).  As the veteran was not disabled from a disease or 
injury incurred or aggravated in the line of duty during his 
ACDUTRA from June 29, 1997 to July 11, 1997, the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1137 and 38 C.F.R. 
§§ 3.307, 3.309 are not applicable.  Biggins, 1 Vet. App. at 
477-78.  Accordingly, there is no basis to award entitlement 
to service connection for coronary artery bypass, status post 
anterior myocardial infarction, based upon the veteran's 
service in the Army National Guard.

Moreover, the Board has considered whether service connection 
could be established in this case based upon the veteran's 
active service from 1979 to October 1983.  His service 
medical records for his period of active service are absent 
any indication of symptoms or diagnosis of cardiovascular 
disability.  There is no competent medical evidence that the 
veteran's cardiovascular disability had its onset during 
active military service, is causally related to event(s) in 
active military service and/or was manifest to a compensable 
degree within one year of his discharge in October 1983. 

In summary, the Board finds that the veteran had active 
military service from November 1979 to October 1983, and 
served as a member of the Army National Guard for over 17 
years with his last period of ACDUTRA from June 29, 1997 to 
July 11, 1997.  The veteran was not on active duty, ACDUTRA 
or INACDUTRA on December 17, 1997, the date he experienced a 
myocardial infarction and received treatment for coronary 
artery disease.  His coronary artery disease, status post 
anterior myocardial infarction (claimed as heart attack), is 
first shown by medical evidence fourteen years after the 
veteran's discharge from active service and over five months 
after any period of active duty training/service in the Army 
National Guard, and there is no competent evidence of record 
that his cardiovascular disease and cardiovascular accident 
is causally related to event(s) during active military 
service.  The claim for service connection, therefore, must 
be denied.  There is no doubt of material fact to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107 (West 2002).

In so holding, the Board has considered the veteran competent 
to describe his symptoms of cardiovascular disability.  His 
lay report of symptoms do not suggest the onset of his 
disability during active military service, and his well-
intentioned belief of entitlement is insufficient to 
establish service connection in this case.  There is no 
indication that he is qualified through education, training 
or experience to offer medical opinions, and his statements 
as to medical diagnosis and causation cannot be accepted as 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-95; 
38 C.F.R. § 3.159(a)(1) (2004).

Although the initial Nashville RO rating decision was not 
based on a review of the appellant's original service medical 
records ("SMRs") because they could not be located, the 
SMRs have since been located, and on January 25, 2005, the 
veteran waived jurisdiction for RO review of the additional 
medical records.  Accordingly, the Board reviewed and 
considered the veteran's service medical records for purposes 
of this decision on appeal; however, those records revealed 
no evidence that associates the appellant's heart disease to 
any period of active military service.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2001.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  This letter also advised the veteran to 
"tell us about any information or evidence that you want us 
to try to get for you" and/or to send in the evidence itself 
to the RO.  In addition, by virtue of the rating decision on 
appeal and the March 2004 statement of the case (SOC), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the March 2004 SOC.  The Board also notes 
that veteran has not indicated that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  Review of the claims folder reveals that 
the RO undertook extensive efforts to obtain the veteran's 
service medical records.  These records were finally received 
of record in December 2004.  As indicated above, the veteran 
does not allege that his cardiovascular disability is related 
to his period of active service from November 1979 to October 
1983.  Additionally, he does not allege that such disability 
was caused or aggravated by his period of ACDUTRA from June 
29, 1997 to July 11, 1997.  The claims folder also contains 
all medical records which the veteran identified and 
authorized VA to obtain on his behalf.  The veteran has 
referenced at no time outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The veteran waived RO review of the additional evidence 
received in December 2004 in January 2005.  See 38 C.F.R. 
§ 20.1304, as amended by 69 Fed. Reg. 53,807 (September 3, 
2004).  The veteran's waiver was reduced to writing when the 
RO recorded such in a Report of Contact.  Cf. Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (hearing testimony before the 
RO, when reduced to writing, can constitute a notice of 
disagreement).  The Board can, therefore, proceed to consider 
this evidence and issue a decision.

Because there is no competent record evidence suggesting a 
link between the veteran's coronary disease and his active 
military service, or indicating that the veteran was in any 
type of duty status at the time of his myocardial infarction, 
there was no duty to provide a VA exam.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (2003) (holding that proof of 
current disability alone is insufficient to trigger 
Secretary's obligation to provide medical examination).  

Under the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding on the merits 
of the claim.


ORDER

Entitlement to service connection for coronary artery 
disease; status post anterior myocardial infarction (claimed 
as heart attack) is denied.



	                        
____________________________________________
	Michelle L. Kane
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


